Citation Nr: 0938793	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  04-20 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dizziness, to 
include as secondary to service-connected diabetes or 
medication taken for service-connected heart disease. 

2.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of peripheral neuropathy of the right 
lower extremity.

3.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of peripheral neuropathy of the left 
lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of peripheral neuropathy of the right 
upper extremity.

5.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status post angioplasty.

6.  Entitlement to an effective date prior to June 24, 2008, 
for the assignment of a 60 percent evaluation for coronary 
artery disease, status post angioplasty.

7.  Entitlement to an effective date prior to June 4, 2003, 
for the assignment of 40 percent evaluations for 
polyneuropathy, right lower extremity, and polyneuropathy, 
left lower extremity.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1976.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2007, the Board remanded the claims of entitlement 
to service connection for dizziness, to include as secondary 
to service-connected diabetes or medication taken for 
service-connected heart disease, and entitlement to an 
initial evaluation in excess of 10 percent for residuals of 
peripheral neuropathy of the right upper extremity to the RO 
for additional action.  As well, the Board increased the 10 
percent evaluations assigned peripheral neuropathy of the 
Veteran's right and lower extremities to 40 percent and 
denied his claim of entitlement to service connection for 
peripheral neuropathy of the left upper extremity.  

The Veteran then appealed the Board's March 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2008, the Court issued a Memorandum 
Decision affirming that part of the Board's decision denying 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity, vacating that part of the 
Board's decision denying initial evaluations in excess of 40 
percent for residuals of peripheral neuropathy of the right 
and left lower extremities, and remanding the matter to the 
Board for readjudication consistent with the Memorandum 
Decision.    

In various written statements submitted during the course of 
this appeal, the Veteran argues that, in its March 2007 
decision, the Board should have considered his claim for a 
TDIU on appeal, in conjunction with his claims for higher 
initial evaluations.  However, as the Board noted in its 
prior decision, in March 2007, such claim was not properly 
before the Board for appellate review.  The Board explained 
that the RO denied that claim by rating decision dated 
October 2004 and, although the Veteran then filed a notice of 
disagreement, after the RO issued a statement of the case, 
the Veteran did not submit a substantive appeal.  In its 
Memorandum Decision, the Court agreed that, not having been 
properly perfected, the claim was not before the Board and 
the Board did not err by declining to adjudicate it on 
appeal.  

Subsequent to the August 2008, memorandum decision, the Court 
has held that TDIU is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That 
element of the initial ratings claims is discussed further 
below. 

For the reasons explained below, the Board REMANDS all other 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The Veteran claims entitlement to service connection for 
dizziness, to include as secondary to service-connected 
diabetes or medication taken for service-connected heart 
disease, and entitlement to higher initial evaluations for 
residuals of peripheral neuropathy of the right and left 
lower and right upper extremities.  Additional action is 
necessary before the Board decides these claims.

First, in its March 2007 REMAND of the Veteran's claim for 
service connection for dizziness, to include as secondary to 
service-connected diabetes or medication taken for service-
connected heart disease, the Board instructed the agency of 
original jurisdiction (AOJ) to afford the Veteran a VA 
examination, during which an examiner was to provide an 
opinion as to whether the Veteran's dizziness was related to 
his active service, or caused or aggravated by any ACE 
inhibitors he took for his service-connected heart disease.  

The AOJ partially complied by affording the Veteran VA 
examination.  However, in the report of the examination, the 
examiner found that the dizziness was due to vestibular 
dysfunction, but did not discuss whether the vestibular 
dysfunction resulted from the medication the Veteran takes 
for heart disease, or whether such dysfunction initially 
manifested in service.  

A Board REMAND imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the REMAND.  When the 
AOJ fails to comply with the Board's orders set forth 
therein, the Board must insure subsequent compliance by 
returning the claims file for completion of all previously 
requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Second, in its August 2008 Memorandum Decision, the Court 
held that the Board based its decision to deny initial 
evaluations in excess of 40 percent for peripheral neuropathy 
of the right and left lower extremities on an inadequate 
examination.  The Court found that the Veteran's assertion 
that he has not worked since 1997 due to his disabilities and 
associated medications raised the issue of unemployability, a 
matter the examiner failed to address.  A new VA examination 
is thus needed so that an examiner can describe the effect of 
the Veteran's service-connected disabilities and associated 
medication on his ability to work.   

Third, in a June 2007 rating decision, the RO effectuated the 
Board's decision increasing the evaluations assigned 
polyneuropathy of the Veteran's right and left lower 
extremities to 40 percent, effective from June 4, 2003.  
Thereafter, in a written statement dated July 2007, the 
Veteran expressed disagreement with the effective date 
assigned.  To date, the RO has not issued a statement of the 
case in response.  

In a September 2008 rating decision, the RO increased the 
evaluation assigned the Veteran's coronary artery disease, 
status post angioplasty, to 60 percent, effective from June 
24, 2008.  Thereafter, in a written statement dated August 
2009, the Veteran expressed disagreement with the evaluation 
and effective date assigned.  Again, to date, the AOJ has not 
issued a statement of the case in response.  

The RO's failure to act in response to the Veteran's notices 
of disagreement represents procedural error, one that must be 
cured on remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2008); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for dizziness, to include as 
secondary to service-connected diabetes 
or medication taken for service-connected 
heart disease.  Provide the examiner with 
the Veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) opine whether the Veteran's 
dizziness is at least as likely 
as not related to his active 
service, including documented 
in-service dizziness; 

b) if not, opine whether the 
dizziness is related to the 
Veteran's service-connected 
diabetes or heart disability, 
or to the medication the 
Veteran takes for his service-
connected heart disability; 

c) if not, opine whether the 
dizziness is aggravated by the 
Veteran's service-connected 
diabetes or heart disability, 
or by the medication the 
Veteran takes for his service-
connected heart disability;  

d) provide a rationale, with 
specific references to the 
record, for the opinions 
offered; and

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Afford the Veteran a VA examination 
in support of his claims for higher 
initial evaluations for peripheral 
neuropathy of the right and left lower 
extremities and right upper extremity.  
Provide the examiner with the Veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) describe the effect of the 
medication the Veteran takes 
for his service-connected 
disabilities on his 
employability: 

b) specifically indicate 
whether the service-connected 
disabilities and associated 
medication render the Veteran 
unable to secure or follow a 
substantially gainful 
occupation; 

c) provide a rationale, with 
specific references to the 
record, for the opinions 
offered; and 

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Provide a statement of the case 
pertaining to the issues of entitlement 
to an effective date prior to June 4, 
2003, for the assignment of 40 percent 
evaluations for polyneuropathy of the 
right and left lower extremities, 
entitlement to an evaluation in excess of 
60 percent for coronary artery disease, 
status post angioplasty, and entitlement 
to an effective date prior to June 24, 
2008, for the assignment of a 60 percent 
evaluation for coronary artery disease, 
status post angioplasty.  If the Veteran 
then perfects appeals of these issues by 
submitting a timely and adequate 
substantive appeal, return the claims to 
the Board for appellate review.

5.  Consider the questions of entitlement 
to higher initial evaluations on an 
extraschedular basis.  Also consider the 
raised claim for a TDIU (see 
INTRODUCTION).  

6.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Subject to current appellate procedure, return this case to 
the Board for further consideration, if in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


